DETAILED ACTION
This office action is responsive to application 16/758,993 filed on April 24, 2020.  Claims 1-17 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on April 24, 2020 and August 2, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2009/0033790) in view of Iwabuchi (JP 2008-245244).  Portions of Iwabuchi cited herein refer to the English translation provided by the Examiner.

	Consider claim 1, Lin teaches:
	An image sensor mounting board (see figure 1), comprising:
	a first substrate (PCB, 40) having an upper surface with a recess (“step-shaped recess”, paragraphs 0018 and 0019, see figure 1), and
	a second substrate (cover plate, 50) located in the recess (see figure 1) on the first substrate (40, paragraph 0020) and having an upper surface (see figure 1) with a mount area on which the image sensor (image sensor chip, 30) is mountable (figure 1, paragraph 0020), the second substrate (50) comprising an electrical insulating material (“non-conductive material”, paragraph 0020).

	Iwabuchi similarly teaches an image sensor mounting board (see figure 13) comprising an image sensor (image pickup element, 62, paragraph 0023) mounted on a second substrate (substrate, 64, paragraph 0025) which is mounted on a first substrate (substrate, 74, paragraph 0025).
	However Iwabuchi additionally teaches that the first substrate (74) comprises an organic material (“an organic substrate can be used”, paragraph 0025) and that the electrical insulating material of the second substrate (64) is a ceramic material (“multilayer high temperature fired ceramic substrate”, paragraph 0025).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second substrates taught by Lin comprise an organic material and a ceramic material, respectively, as taught by Iwabuchi for the benefit of providing high heat resistance (Iwabuchi, paragraph 0025).

	Consider claim 2, and as applied to claim 1 above, Lin further teaches that the upper surface of the second substrate (50) is located within the recess in a cross-sectional view (see figure 1).

	Consider claim 3, and as applied to claim 1 above, Lin further teaches that the upper surface of the second substrate (50) is located above an upper end of the first 

	Consider claim 6, and as applied to claim 1 above, Lin further teaches that the recess has an inner surface spaced from a side surface of the second substrate (50, see figure 1).

	Consider claim 7, and as applied to claim 1 above, Lin further teaches that the second substrate is thicker than a portion of the first substrate overlapping the second substrate (For instance, the second substrate (50) is thicker than a portion of the first substrate (40) having a thickness corresponding to the vertical dimension of the zero voltage point (48, paragraph 0019) mounted in the first substrate (40) and overlapping the second substrate (50, see figure 1).).

	Consider claim 8, and as applied to claim 1 above, Lin does not explicitly teach that the first substrate includes a plurality of via conductors in a portion overlapping the second substrate, and the via conductors electrically connect the first substrate to the second substrate.
	Iwabuchi further teaches that the first substrate includes a plurality of via conductors in a portion overlapping the second substrate, and the via conductors electrically connect the first substrate to the second substrate (As detailed in paragraph 0025, the substrate 64 has “an internal wiring” (i.e. via) and a “wiring electrode pad is electrically connected to a flexible substrate 74”, paragraph 0025.).


	Consider claim 14, Lin further teaches that an imaging device comprises: the image sensor mounting board according to claim 1 (see claim 1 rationale); and
	an image sensor (image sensor chip, 30) located on the upper surface of the second substrate (50) included in the image sensor mounting board (see figure 1, paragraph 0020).

	Consider claim 17, Lin further teaches an imaging module (figure 1), comprising:
	the imaging device according to claim 14 (see claim 14 rationale); and
	a housing located at an upper surface of the imaging device (Figure 1 shows multiple housing components located at an upper surface of the imaging device, such as the lens holder (20) and the lens module (10), paragraphs 0013-0015.).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2009/0033790) in view of Iwabuchi (JP 2008-245244), as applied to claim 1 above, and further in view of Czepowicz (US 2015/0326766).

	Consider claim 4, and as applied to claim 1 above, the combination of Lin and Iwaguchi does not explicitly teach that the recess is quadrangular.
	Czepowicz similarly teaches an image sensor (130, figure 7) mounted in a recess (channel, 706, figure 7, paragraph 0027).
	However, Czepowicz additionally teaches that the image sensor (130) and channel (706) are quadrangular (“substantially square or rectangular”, paragraph 0027).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the recess taught by the combination of Lin and Iwaguchi be quadrangular as taught by Czepowicz for the benefit of enabling a fast, automated, and high-yielding assembly process (Czepowicz, paragraph 0002).

	Consider claim 5, and as applied to claim 1 above, the combination of Lin and Iwaguchi does not explicitly teach that the recess is circular.
	Czepowicz similarly teaches an image sensor (130, figure 7) mounted in a recess (channel, 706, figure 7, paragraph 0027).	
	However, Czepowicz additionally teaches that the image sensor (130) and channel (706) are circular (“substantially circular”, paragraph 0027).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the recess taught by the combination of Lin and Iwaguchi be circular as taught by Czepowicz for the benefit of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2009/0033790) in view of Iwabuchi (JP 2008-245244), as applied to claim 1 above, and further in view of Kim et al. (US 2003/0223008).

	Consider claim 9, and as applied to claim 1 above, the combination of Lin and Iwabuchi does not explicitly teach that a flexible board is located on a lower surface of the first substrate.
	Kim et al. similarly teaches an image sensor (2) mounted in a recess of a first substrate (1, figure 2, paragraph 0024).
	However, Kim et al. additionally teaches that a flexible board (FPCB, 6) is located on a lower surface of the first substrate (1, see figure 2, paragraph 0024).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a flexible board as taught by Kim et al. be located on a lower surface of the first substrate taught by the combination of Lin and Iwabuchi as this only involves combining prior art elements according to known methods to yield predictable results such as enabling transfer of signals to and from the first substrate.
 	 
Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2009/0033790) in view of Iwabuchi (JP 2008-245244), as applied to claim 1 above, and further in view of Wang et al. (US 11,102,384).

	Consider claim 10, and as applied to claim 1 above, Lin teaches that the first substrate (40) is recessed in its upper surface (figure 1), that the second substrate (50) is a mounting substrate located in the recessed portion (see figure 1), and that an electronic component (i.e. the image sensor, 30) is mounted on the upper surface of the mounting substrate (50, see figure 1).  The combination of Lin and Iwabuchi teaches that the second substrate (i.e. mounting substrate) is comprised of an inorganic material (i.e. ceramic, see claim 1 rationale).
	However, the combination of Lin and Iwabuchi does not explicitly teach that the first substrate includes plural recesses mounting plural electronic components thereon.
	Wang et al. similarly teaches an image sensor mounting board (figure 1) comprising a recess (21) in a first substrate (20) in which an image sensor is mounted (“camera chip”, column 5, lines 33-61).
	However, Wang et al. additionally teaches (see figure 4) that the first substrate (20) includes multiple recesses (grooves, 23, 24) for mounting multiple camera chips (i.e. electronic components, column 5, line 66 through column 6, line 8).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor mounting board taught by the combination of Lin and Iwabuchi include plural recesses as taught by Wang et al. for mounting a plurality of the organic substrates and electronic 

	Consider claim 15, the combination of Lin, Iwabuchi and Wang et al. teaches an imaging device comprising the image sensor mounting board according to claim 10 (see claim 10 rationale), an image sensor (30) located on the upper surface of the second substrate (50) included in the image sensor mounting board (see figure 1 and paragraph 0020 of Lin); and
	an electronic component (i.e. second image sensor) located on the upper surface of the mounting substrate (see claim 10 rationale).

	Consider claim 11, and as applied to claim 1 above, Lin teaches that the first substrate (40) is recessed in its upper surface (figure 1), that the second substrate (50) is a mounting substrate located in the recessed portion (see figure 1), and that an electronic component (i.e. the image sensor, 30) is mounted on the upper surface of the mounting substrate (50, see figure 1).  The combination of Lin and Iwabuchi teaches that the second substrate (i.e. mounting substrate) is comprised of an inorganic material (i.e. ceramic, see claim 1 rationale).
	However, the combination of Lin and Iwabuchi does not explicitly teach that the first substrate includes plural recesses mounting plural electronic components thereon.

	However, Wang et al. additionally teaches (see figure 4) that the first substrate (20) includes multiple recesses (grooves, 23, 24) for mounting multiple camera chips (i.e. electronic components, column 5, line 66 through column 6, line 8).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor mounting board taught by the combination of Lin and Iwabuchi include plural recesses as taught by Wang et al. for mounting a plurality of the inorganic substrates and image sensors taught by the combination of Lin and Iwabuchi for the benefit of creating a dual-camera module with brings the consumer new visual experiences (Wang et al., column 1, lines 40-43).

	Consider claim 16, the combination of Lin, Iwabuchi and Wang et al. teaches an imaging device comprising the image sensor mounting board according to claim 11 (see claim 11 rationale), an image sensor (30) located on the upper surface of the second substrate (50) included in the image sensor mounting board (see figure 1 and paragraph 0020 of Lin); and
	a second image sensor located on the upper surface of the third substrate (i.e. of the second inorganic substrate, see claim 11 rationale).


Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 12, the prior art of record does not teach nor reasonably suggest that the third substrate is thicker than the second substrate, in combination with the other elements recited in parent claims 1 and 11.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the third substrate is thinner than the second substrate, in combination with the other elements recited in parent claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696